 1
 2                                               JS-6
 3
 4
 5
 6
 7
 8
 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12
13 WILLIAM KISSAS p/k/a “WILL K”,             Case No. 2:20-cv-04534
                                              Judge: Hon. R. Gary Klausner
14
                        Plaintiff,
15        v.                            [PROPOSED] ORDER RE:
                                        DISMISSAL OF DEFENDANTS
16
     MACKENZIE JOHNSON p/k/a “MAKJ”, TINASHE JORGENSEN
17   an individual, TINASHE JORGENSEN KACHINGWE AND TINASHE
     KACHINGWE p/k/a “TINASHE”, an      MUSIC, INC. (AND DISMISSAL OF
18
     individual, TINASHE MUSIC, INC., a ENTIRE ACTION)
19   California corporation,
                                         Complaint Filed: May 20, 2020
20
           Defendants.                   Trial Date:      August 24, 2021
21
22
23
24
25
26
27
28
                                          1
                     [PROPOSED] ORDER RE: STIPULATION OF DISMISSAL
 1        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2        Pursuant to the Stipulation of the parties, and good cause being shown
 3 therefore, it is hereby ORDERED that, in light of Defendants Tinashe Jorgensen
 4 Kachingwe p/k/a “Tinashe” and Defendant Tinashe Music, Inc. (collectively the
 5 “Tinashe Defendants”) agreeing to a complete settlement with Plaintiff, as discussed
 6 in the Mediation Report (Dckt. No. 68), the above-captioned action is DISMISSED
 7 WITH PREJUDICE as to the Tinashe Defendants, with all parties bearing their own
 8 costs, expenses, and attorneys’ fees. In addition, given that no parties remain, the
 9 entire action is HEREBY ORDERED to be dismissed, with prejudice.
10
11        IT IS SO ORDERED.
12
13
     Dated: ________________
             July 2, 2021                         By: _______________________
14                                                      Hon. R. Gary Klausner
                                                        United States District Court
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                        [PROPOSED] ORDER RE: STIPULATION OF DISMISSAL
